Motion granted to prosecute appeals on clearly legible mimeographed papers, and time for filing and serving records and briefs extended to August 1, 1960. Memorandum: This court has no objection to the submission of a combined record, but beeanse of the varied proceedings and actions in Supreme and Surrogate’s Courts that appellant seeks to combine, we are unable to grant the requested relief for leave to appeal upon a “ limited record ”. The extent of the record to be submitted! to this court must be determined by stipulation of the parties or by appropriate settlement before the courts of original jurisdiction.